COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

 LEWIS CALVIN PARKER, JR.                       §
 A/K/A LEWIS C. PARKER, JR.,                                     No. 08-17-00081-CR
                                                §
                              Appellant,                           Appeal from the
                                                §
 v.                                                              372nd District Court
                                                §
 THE STATE OF TEXAS,                                           of Tarrant County, Texas

                              Appellee.         §                  (TC# 1461829D)

                                                §

                                      JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. This decision shall be certified

below for observance.

       IT IS SO ORDERED THIS 17TH DAY OF NOVEMBER, 2017.


                                            GINA M. PALAFOX, Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.